                                         Case 2:18-bk-20151-ER           Doc 3389 Filed 10/16/19 Entered 10/16/19 10:43:38                Desc
                                                                           Main Document Page 1 of 2


                                           1   SAMUEL R. MAIZEL (Bar No. 189301)
                                               samuel.maizel@dentons.com
                                           2   TANIA M. MOYRON (Bar No. 235736)
                                               tania.moyron@dentons.com                                       FILED & ENTERED
                                           3   NICHOLAS A. KOFFROTH (Bar No. 287854)
                                               nicholas.koffroth@dentons.com
                                           4   DENTONS US LLP                                                       OCT 16 2019
                                               601 South Figueroa Street, Suite 2500
                                           5   Los Angeles, California 90017-5704
                                               Tel: (213) 623-9300 / Fax: (213) 623-9924                       CLERK U.S. BANKRUPTCY COURT
                                                                                                               Central District of California
                                           6                                                                   BY gonzalez DEPUTY CLERK
                                               Attorneys for the Chapter 11 Debtors and
                                           7   Debtors In Possession
                                                                       UNITED STATES BANKRUPTCY COURT
                                           8             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                           9   In re                                         Lead Case No. 2:18-bk-20151-ER
                                          10   VERITY HEALTH SYSTEM OF                       Jointly Administered With:
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                               CALIFORNIA, INC., et al.,
                                          11                                                 Case No. 2:18-bk-20162-ER
                                                       Debtors and Debtors In Possession.    Case No. 2:18-bk-20163-ER
         DENTONS US LLP




                                          12                                                 Case No. 2:18-bk-20164-ER
            (213) 623-9300




                                                                                             Case No. 2:18-bk-20165-ER
                                          13    Affects All Debtors                         Case No. 2:18-bk-20167-ER
                                                                                             Case No. 2:18-bk-20168-ER
                                          14    Affects Verity Health System of             Case No. 2:18-bk-20169-ER
                                                 California, Inc.                            Case No. 2:18-bk-20171-ER
                                          15    Affects O’Connor Hospital                   Case No. 2:18-bk-20172-ER
                                                Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20173-ER
                                          16    Affects St. Francis Medical Center          Case No. 2:18-bk-20175-ER
                                                Affects St. Vincent Medical Center          Case No. 2:18-bk-20176-ER
                                          17    Affects Seton Medical Center                Case No. 2:18-bk-20178-ER
                                                Affects O’Connor Hospital Foundation        Case No. 2:18-bk-20179-ER
                                          18    Affects Saint Louise Regional Hospital      Case No. 2:18-bk-20180-ER
                                                 Foundation                                  Case No. 2:18-bk-20181-ER
                                          19    Affects St. Francis Medical Center of
                                                 Lynwood Foundation                          Hon. Judge Ernest M. Robles
                                          20    Affects St. Vincent Foundation              ORDER GRANTING MOTION TO CONTINUE
                                                Affects St. Vincent Dialysis Center, Inc.   HEARING ON MOTION OF THE DEBTORS FOR AN
                                          21    Affects Seton Medical Center Foundation     ORDER APPROVING: (I) PROPOSED DISCLOSURE
                                                Affects Verity Business Services            STATEMENT; (II) SOLICITATION AND VOTING
                                          22    Affects Verity Medical Foundation           PROCEDURES; (III) NOTICE AND OBJECTION
                                                Affects Verity Holdings, LLC                PROCEDURES FOR CONFIRMATION OF DEBTORS’
                                          23    Affects De Paul Ventures, LLC               PLAN; AND (IV) GRANTING RELATED RELIEF
                                                Affects De Paul Ventures - San Jose ASC,    [RELATES TO DOCKET NOS. 2994, 2995, 3120, 3193,
                                          24     LLC                                         3238, 3260, 3384]

                                          25              Debtors and Debtors In Possession. Continued Hearing:
                                                                                             Date: November 6, 2019
                                          26                                                 Time: 10:00 a.m. (Pacific Time)
                                                                                             Place: Courtroom 1568
                                          27                                                        255 East Temple Street
                                                                                                    Los Angeles, California 90012
                                          28


                                                                                              -1-
                                               US_Active\113435592\V-1
                                         Case 2:18-bk-20151-ER           Doc 3389 Filed 10/16/19 Entered 10/16/19 10:43:38                Desc
                                                                           Main Document Page 2 of 2


                                           1              The Court, having reviewed the Motion to Continue Hearing on Motion of the Debtors
                                           2       for an Order Approving: (I) Proposed Disclosure Statement; (II) Solicitation and Voting
                                           3       Procedures; (III) Notice and Objection Procedures for Confirmation of Debtors’ Plan; and
                                           4       (IV) Granting Related Relief [Docket No. 3384] (the “Motion”)1 and the Declaration of Richard
                                           5       G. Adcock filed concurrently therewith; it further appearing that the Motion complies with Local
                                           6       Bankruptcy Rule 9013-1(m); and good cause appearing therefor,
                                           7             HEREBY ORDERS AS FOLLOWS:
                                           8             1.     The Motion is GRANTED in its entirety.
                                           9             2.     The Hearing on the Disclosure Statement Motion is continued from October 23,
                                          10   2019, at 10:00 a.m. (Pacific Time), to November 6, 2019, at 10:00 a.m. (Pacific Time).
601 SOUTH FIGUEROA STREET , SUITE 2500
 LOS ANGELES , CALIFORNIA 90017-5704




                                          11             3.     The deadline to file any reply in support of the Disclosure Statement Motion is
         DENTONS US LLP




                                          12   extended from October 16, 2019 to October 30, 2019.
            (213) 623-9300




                                          13
                                                         IT IS SO ORDERED.
                                          14
                                                                                                  ###
                                          15

                                          16

                                          17

                                          18
                                          19

                                          20

                                          21

                                          22

                                          23
                                               Date: October 16, 2019
                                          24

                                          25

                                          26
                                          27
                                               1
                                                   Unless otherwise noted herein, all capitalized terms have the definitions set forth in the Motion.
                                          28
                                                                                                    -2-
                                               US_Active\113435592\V-1
